IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 09-cv-02990-WYD-MEH

WILDEARTH GUARDIANS,

       Plaintiff,

v.

KEN SALAZAR, in his official capacity as United States Secretary of the Interior,

       Defendant.


                                        MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on April 14, 2010.

        The Federal Defendant’s Unopposed Motion to Temporarily Stay All Proceedings [filed
April 12, 2010; docket #38] is granted. All proceedings in this matter are hereby stayed, pending
a decision on the Federal Defendant’s Motion to Transfer Actions by the Judicial Panel on
Multidistrict Litigation. The parties shall file a status report within five business days upon receipt
of the Judicial Panel’s decision.

       The Status Conference scheduled for May 5, 2010, is hereby vacated.